Case 9:20-cv-00076-DWM Document 24 Filed 06/11/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
MISSOULA DIVISION

Sx“nq?els | Suwetm / Ksuktitmumat CV 20-76-M-DWM
‘A-katmukwa its, Incorporated, d/b/a
Energy Keepers, Incorporated,

Plaintiff, ORDER
Vv.
HYPERBLOCK LLC, et al.,
Defendants.

 

 

Defendants Project Spokane LLC and Sean Walsh move for the admission
of Peter W. Ito to practice before this Court in this case with James A. Patten and
Daniel L. Snedigar to act as local counsel. Mr. Ito’s application appears to be in
order.

Accordingly, IT IS ORDERED that Project Spokane LLC and Sean Walsh’s
motion to admit Peter W. Ito pro hac vice (Doc. 22) is GRANTED on the
condition that pro hac counsel shall do his or her own work. This means that pro
hac counsel must do his or her own writing; sign his or her own pleadings,
motions, and briefs; and appear and participate personally. Counsel shall take

steps to register in the Court’s electronic filing system (“CM-ECF”). Further
Case 9:20-cv-00076-DWM Document 24 Filed 06/11/20 Page 2 of 2

information is available on the Court’s website, www.mtd.uscourts.gov, or from
the Clerk’s Office.

IT IS FURTHER ORDERED that this Order is subject to withdrawal unless
pro hac counsel, within fifteen (15) days of the date of this Order, files a notice
acknowledging counsel’s admission under the terms set forth above and providing
the contact information required by Local Rule 83.1(d)(3)(A). In that notice,
counsel shall also designate a single attorney with the authority to make any and all
decisions related to the administration of this case as the primary point of contact

abe

DATED this _{{ day of June, 2020.

|

Donald W.M lloy, District Judge
United States [District Court

for the opposing party.

   
